CORRECTED ALLOWABILITY NOTICE
This Office Action is a correction to Notice of Allowance dated 12/15/2021. Specifically, a typographical error correction to Examiner Amended Claim 15.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Attorney of Record Khouane Ditthavong on June 3, 2022.
Instructions to amend the application were as follows:
Claim 1, 13, 14 and 15  to be amended as follows:
1  (Currently Amended). A system comprising: 
a sensor device configured to generate analog electroencephalogram (EEG) signals corresponding to a subject; 
a treatment device configured to generate a magnetic field that penetrates a cranium of the subject and stimulates nerve cells in the subject's brain; 
a server device configured to receive the analog electroencephalogram signals corresponding to the subject and configured to generate a transcranial magnetic stimulation (TMS) treatment protocol for delivery to the treatment device, wherein the server device comprises: a non-transitory computer readable medium configured to store data and executable programmed modules; 
a processor communicatively coupled with the non-transitory computer readable medium and configured to read and write data to and from the non-transitory computer readable medium and execute the programmed modules stored therein; 
a sensor module stored in the non-transitory computer readable medium and configured to be executed by the processor, the sensor module configured to receive the analog EEG signals from the sensor device; 
an analysis module stored in the non-transitory computer readable medium and configured to be executed by the processor, the analysis module configured to process the analog EEG signals into digital EEG signals and determine a personalized resonant brain frequency of the subject based at least in part on one of the analog or digital EEG signals corresponding to one or more leads of the sensor device, 
the analysis module further configured to analyze the digital EEG signals to identify a minimum neuronal activation threshold for the subject based on first peak frequencies for the one or more leads of the sensor device detected by systematically lowering a treatment amplitude of the TMS treatment until the first peak frequencies reflect insufficient neuronal recruitment at a target frequency 
the analysis module further configured to determine the TMS treatment protocol for the subject comprising at least a frequency based on the personalized resonant brain frequency of the subject and an amplitude based on the minimum neuronal activation threshold for the subject; and 
a treatment module stored in the non-transitory computer readable medium and configured to be executed by the processor, the treatment module configured to provide the TMS treatment protocol to the treatment device. 
13. (Canceled) 

14. (Canceled) 

15 (Currently Amended). A method comprising: 
receiving electroencephalogram (EEG) data corresponding to a subject, wherein the EEG data comprises EEG signal information from each of a plurality of sensor leads of a sensor device; 
analyzing the EEG data to determine a personalized resonant brain frequency of the subject based at least in part on the EEG data corresponding to the one or more leads of the sensor device; 
analyzing the EEG data to determine a minimum neuronal activation threshold of the subject based at least in part on the EEG data corresponding to the one or more leads of the sensor device, wherein the minimum neuronal activation threshold is determined based on first peak frequencies for the one or more leads of the sensor device detected by systematically lowering a treatment amplitude of a TMS treatment until the first peak frequencies reflect insufficient neuronal recruitment at a target frequency 
determining a transcranial magnetic stimulation (TMS) treatment protocol for the subject, wherein the TMS treatment protocol includes at least a frequency based on at least the personalized resonant brain frequency of the subject and an amplitude based on at least the minimum neuronal activation threshold of the subject; and 
providing the TMS treatment protocol for delivery to the subject by a treatment device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claims 1, the prior art of record fails to disclose a neuro-feedback based transcranial magnetic stimulation (TMS) system comprising EEG sensor device… a TMS treatment device… a server device configured to receive the analog electroencephalogram signals corresponding to the subject and configured to generate a transcranial magnetic stimulation (TMS) treatment protocol for delivery to the treatment device… an analysis module stored in the non-transitory computer readable medium and configured to be executed by the processor, the analysis module configured to process the analog EEG signals into digital EEG signals and determine a personalized resonant brain frequency of the subject based at least in part on one of the analog or digital EEG signals corresponding to one or more leads of the sensor device, the analysis module further configured to analyze the digital EEG signals to identify a minimum neuronal activation threshold for the subject based on first peak frequencies for the one or more leads of the sensor device detected by systematically lowering a treatment amplitude of the TMS treatment until the first peak frequencies reflect insufficient neuronal recruitment at a target frequency, the analysis module further configured to determine the TMS treatment protocol for the subject comprising at least a frequency based on the personalized resonant brain frequency of the subject and an amplitude based on the minimum neuronal activation threshold for the subject; and a treatment module…  configured to provide the TMS treatment protocol to the treatment device in combination with all the other features, arrangement and combination of features as now explicitly, positively and specifically recited by the Applicants in claim 1.
As per independent Claims 15, the prior art of record fails to disclose a neuro-feedback based  transcranial magnetic stimulation (TMS) method comprising: …analyzing the EEG data to determine a personalized resonant brain frequency of the subject based at least in part on the EEG data corresponding to the one or more leads of the sensor device; analyzing the EEG data to determine a minimum neuronal activation threshold of the subject based at least in part on the EEG data corresponding to the one or more leads of the sensor device, wherein the minimum neuronal activation threshold is determined based on first peak frequencies for the one or more leads of the sensor device detected by systematically lowering a treatment amplitude of a TMS treatment until the first peak frequencies reflect insufficient neuronal recruitment at a target frequency … determining a transcranial magnetic stimulation (TMS) treatment protocol for the subject, wherein the TMS treatment protocol includes at least a frequency based on at least the personalized resonant brain frequency of the subject and an amplitude based on at least the minimum neuronal activation threshold of the subject; and  providing the TMS treatment protocol for delivery to the subject by a treatment device in combination with all the other method steps, features, arrangement and combination of features as now explicitly, positively and specifically recited by the Applicants in claim 15.
US 20150112409 A1 to Hagedorn; David W discloses biofeedback based neurostimulation and/or neuromodulation  system wherein  electrophysiological data recording and analysis, with manual or automated delivery of transcranial current stimulation proceeds is conducted via [a] at least one electrode and at least one reference and ground electrode, [b] non-invasive measurements of electrical currents produced by the brain of a person are conducted, including in one embodiment using a low intensity electromagnetic stimulation done while directed stimuli, such as auditory or visual stimuli or balance tasks (for the purpose of examining brain reactions and processing of stimuli) are administered to the person being tested, and [c] a brain functional abnormality in the person, based on the conducting and the measuring, is determined. As a result of analysis of the brain electrical activity at rest and reactions and processing of stimuli, non-invasive brain stimulation is delivered via said at least one anode electrode and said at least one cathode electrode to said brain of said person. Hagedorn’s method and system includes receipt and acquisition of patient data, processing of that data relative to one or more known data sets, and determination of a good-fit trigger specific treatment protocol. Hagedorn discloses  that Hagedorn’s device permits a dose-response adjustment such that the user can adjust frequency and intensity according to measured electrophysiology changes taken at the stimulation location or all scalp locations (e.g., EEG amplitude, EEG coherence, ERP amplitude and latency) and accordingly adjust stimulation thresholds to a level of desired neuronal tissue modulation, 
However, Hagedorn does not disclose or render obvious  a neuro-feedback based transcranial magnetic stimulation (TMS) system including an analysis module configured to process the analog EEG signals into digital EEG signals and determine a personalized resonant brain frequency of the subject based at least in part on one of the analog or digital EEG signals corresponding to one or more leads of the sensor device, the analysis module further configured to analyze the digital EEG signals to identify a minimum neuronal activation threshold for the subject based on first peak frequencies for the one or more leads of the sensor device detected by systematically lowering a treatment amplitude of the TMS treatment until the first peak frequencies reflect insufficient neuronal recruitment at a target frequency feature of claim 1 in combination with all the other features, arrangement and combination of features as now explicitly, positively and specifically recited by the Applicants in claim 1.
Furthermore, Hagedorn does not disclose or render obvious  a neuro-feedback based a transcranial magnetic stimulation (TMS) method comprising: …analyzing the EEG data to determine a personalized resonant brain frequency of the subject based at least in part on the EEG data corresponding to the one or more leads of the sensor device; analyzing the EEG data to determine a minimum neuronal activation threshold of the subject based at least in part on the EEG data corresponding to the one or more leads of the sensor device, wherein the minimum neuronal activation threshold is determined based on first peak frequencies for the one or more leads of the sensor device detected by systematically lowering a treatment amplitude of the TMS treatment until the first peak frequencies reflect insufficient neuronal recruitment at a target frequency … wherein the TMS treatment protocol includes at least a frequency based on at least the personalized resonant brain frequency of the subject and an amplitude based on at least the minimum neuronal activation threshold of the subject feature of claim 15 in combination with all the other method steps, features, arrangement and combination of features as now explicitly, positively and specifically recited by the Applicants in claim 15.
The patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent claim 1 and 15  has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-12 which depend upon independent base claim 1, dependent claims 2-12 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 16-24 which depend upon independent base claim 15, dependent claims 16-24 are allowable due to their direct/indirect dependency on allowable base claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        June 7, 2022